Exhibit 10.4

CONSULTING AGREEMENT

Consulting Agreement made as of this 30th day of March, 2006, by and between PC
Connection, Inc., a New Hampshire Corporation, having a principal place of
business at 730 Milford Road, Merrimack, NH 03054 (“PCC” or the “Company”), and
Robert F. Wilkins, having a principal place of business at 215 General Miller
Road, Peterborough, NH 03458 (the “Consultant”).

Whereas PCC wishes to engage the Consultant to perform services as an
independent contractor and Consultant wishes to accept such engagement;

Now, therefore, in consideration of the mutual promises of PCC and the
Consultant contained in this Agreement, PCC and the Consultant hereby agree as
follows:

 

1. Statement of Services.    PCC agrees to retain the Consultant as an
independent contractor under the terms and conditions provided in this
Agreement. The parties agree that the consulting services will be provided by
the Consultant in accordance with both the terms of this Agreement and PCC
policy as in effect from time to time.

 

  1.1 The Consultant agrees to provide PCC with agreed-upon consulting services
in a timely manner and in accordance with generally accepted professional
standards for such services. The Consultant further agrees to furnish PCC with
written reports with respect to his consulting services if and when requested by
the Company.

 

  1.2 The term of this Agreement shall be for a period of one (1) year, subject
to earlier termination in accordance with the provisions of Section 8 hereof.

 

2. Compensation

 

  2.1 Subject to the Consultant’s performance of services to the reasonable
satisfaction of PCC, the Consultant’s compensation for services rendered under
this Agreement (including but not limited to services in connection with the
Company’s K2 project) shall be paid at the rate of $22,000.00 per month. If and
to the extent that the Consultant remains actively engaged by PCC hereunder
through the conclusion of the Company’s K2 project, the K2 project successfully
hits its agreed milestones and falls within its prescribed budget, and the K2
project yields the Company its anticipated time savings, all as determined by
the Company in its reasonable discretion (but in any event, and subject to such
determination, upon the expiration of six months from the termination hereof),
PCC shall pay the Consultant a one-time, lump sum success bonus of $40,000.00.
Payment of this bonus, if earned, shall be made to the Consultant within ten
(10) business days of the Company’s determination that the K2 project has been
successfully completed, unless the parenthetical in the preceding sentence shall
apply. The Company’s determination shall be made by reference to the
mutually-agreed project specifications, including the funding and personnel
assumptions therein.

 

  2.2 The Consultant’s fees for services hereunder shall be considered
all-inclusive, and the Company shall not be responsible for the reimbursement of
meals, overhead costs, or other out of pocket expenses of any kind unless
expressly agreed to in writing by the Company’s Chief Executive Officer in
advance.

 

  2.3 Prior to May 1, 2006, the Consultant shall submit to PCC a master invoice
for the services to be furnished during the twelve-month term of this Agreement.
PCC shall pay the Consultant monthly in arrears under such invoice, in
accordance with the timing of the Company’s regular accounts payable cycle.



--------------------------------------------------------------------------------

  2.4 The Consultant understands and agrees that, as an independent contractor,
the Consultant’s compensation under this Agreement is not subject to withholding
for federal, social security, state or local taxes. The Consultant agrees that
all taxes and other legally required payments, and any insurance required by
law, shall be the Consultant’s sole responsibility, and further agrees to assume
all employer obligations imposed by applicable law for the Consultant and his
Associates as herein defined. The Consultant agrees to indemnify and hold PCC
and all its shareholders, directors, officers, employees, agents, successors and
assigns harmless from any and all losses, claims or damages, of whatever name or
nature, and all costs and expenses, including without limitation attorneys’ fees
and any and all other liabilities incurred by any of the foregoing arising out
of or in connection with the Consultant’s responsibilities under this
Section 2.4.

 

3. Independent Contractor Relationship

The relationship of the Consultant to PCC is that of an independent contractor,
and nothing in this Agreement shall be construed as creating employment or any
other type of business relationship. The Consultant will work independently and
may adopt such arrangements as the Consultant desires with regard to the details
of the consulting services performed under this Agreement, the hours during
which such services are to be provided, and the place or places where such
services are to be furnished, provided that (i) such details, hours and services
shall be consistent with the proper accomplishment of the agreed services, and
(ii) such services shall be performed in a manner calculated to attain the most
satisfactory results for PCC. The Consultant is free to accept engagements from
others during the term of this Agreement, so long as these engagements do not
violate the confidentiality, non-competition and assignment of rights provisions
of this Agreement, and so long as such engagements do not impair the
Consultant’s ability to perform his work hereunder.

 

4. No Eligibility for Employee Benefits

 

  4.1 The Consultant understands and agrees that, as an independent contractor,
neither the Consultant nor any of his Associates, as herein defined, shall be
eligible to participate in, and/or receive benefits under, any PCC employee
benefit plan or program.

 

5. Insurance and Indemnification

 

  5.1 The Contractor acknowledges that PCC does not maintain any comprehensive
general liability, workers’ compensation or other insurance for the benefit of
him or his Associates, and that it is the Consultant’s sole responsibility to
obtain and keep in force such insurance as the Consultant determines to be
appropriate. The Consultant assumes all risk in connection with the adequacy of
any and all such insurance which the Consultant elects to obtain.

 

  5.2 The Consultant hereby agrees to indemnify and hold harmless PCC and its
Affiliates and all of their respective shareholders, directors, officers,
employees, agents, successors and assigns, from any and all injuries, losses,
claims and damages to any person or property, and all reasonable costs and
expenses, including without limitation attorneys’ fees, and any other
liabilities incurred by any of the foregoing, to the extent caused by any
negligent action or omission by the Consultant or any of his Associates, except
to the extent that any such loss, damage or cost results from the Consultant’s
following the specific directions or instructions of PCC or its Affiliates.

 

6. Confidentiality and Non-Competition

 

  6.1 The Consultant acknowledges that, during the term hereof, the Consultant
and his Associates may develop or learn of Confidential Information, as defined
below. The Consultant and his Associates will, at all times, hold in confidence
all Confidential Information obtained incident to the provision of services or
any other association with PCC or any of its Affiliates, and will never use or
disclose any Confidential Information to any third party other than as expressly
authorized by the Chief Executive Officer of PCC. The Consultant shall disclose
Confidential Information to the Consultant’s Associates, and the Consultant’s
Associates shall disclose Confidential Information to each other, only as
required for the proper provision of services hereunder. It is understood and
agreed that this restriction will continue to apply after the termination of
this Agreement, regardless of the manner of or reason for such termination.

 

-2-



--------------------------------------------------------------------------------

  6.2 All documents, records and files, in any media of whatever kind and
description, relating to the business, present or otherwise, of PCC or any of
its Customers and Affiliates, including without limitation those created in
connection with any work assignment hereunder, and any copies, in whole or in
part, thereof (the “Documents”), whether or not prepared by the Consultant or
any of his Associates, shall be the sole and exclusive property of PCC. The
Consultant shall safeguard all Documents and shall surrender to PCC at the
earlier of (i) the completion of a work assignment or (ii) such other time or
times as PCC may request, all Documents related to said work assignment. At the
time of termination of this Agreement, or at such earlier time or times as PCC
may specify, the Consultant shall return all Documents and other property of PCC
then in the possession or control of the Consultant or any of the Consultant’s
Associates; provided, however, that, if the Document is on electronic media, the
Consultant, in lieu of surrender of the Document, may provide a copy on
electronic media to PCC and delete and overwrite all other electronic media
copies thereof.

 

  6.3 During the term of this Agreement, and for two (2) years thereafter,
neither the Consultant nor the Consultant’s Associates shall, directly or
indirectly, compete with PCC or its Affiliates, whether as a contractor,
consultant, agent, partner, principal, investor (other than ownership of less
than 1% of the voting equity), employee, or accept employment with any
Competitor of PCC or its Affiliates.

 

  6.4 The Consultant agrees that, during the term of this Agreement and for a
period of two (2) years thereafter, neither the Consultant nor any of the
Consultant’s Associates shall directly or indirectly solicit or encourage any
Customer to terminate or diminish its relationship with PCC or any of its
Affiliates or to conduct with the Consultant or any of the Consultant’s
Associates or with any other person, organization or entity any business or
activity which such Customer conducts or could conduct with PCC or any of its
Affiliates. For purposes of this Agreement, a “Customer” means a person or
entity which does business with PCC or any of its Affiliates to which the
Consultant provides services hereunder or with which the Consultant is otherwise
brought into contact as a result of the Consultant’s association with PCC or any
of its Affiliates.

 

  6.5 The Consultant further agrees that, during the term of this Agreement and
for a period of two (2) years thereafter, neither the Consultant nor any of the
Consultant’s Associates shall, directly or indirectly, (i) hire, solicit, or
attempt to hire or otherwise engage, any employee of PCC or any of its
Affiliates or any independent contractor who has provided services to the
Company or any of its Affiliates within the preceding year without prior written
approval from the CEO, (ii) assist in such hiring or engagement by any other
person or entity, or (iii) encourage any such employee or independent contractor
to terminate or diminish his or her relationship with PCC or any of its
Affiliates. General advertising of open positions shall not by itself be deemed
to violate this Section 6.5.

 

7. Assignment of Rights

 

  7.1 The Consultant agrees that all Works, as defined below, shall be the sole
property of PCC or its designee. The Consultant hereby assigns and agrees to
assign to PCC, or its designee, the Consultant’s full right, title and interest,
if any, to any and all Works and agrees that all copyrightable Works that are
created by the Consultant shall be considered “work made for hire.” The
Consultant agrees to execute, without additional compensation, any further
documentation that PCC may request in order to make this assignment fully
effective, and agrees to otherwise cooperate fully with PCC in its efforts to
obtain and define in the name of PCC any intellectual property or proprietary
rights in the Works.

 

  7.2 The Consultant agrees to include and maintain all copyright notices on PCC
products and services in the following format:

© [PC Connection, Inc.] [year created]

 

-3-



--------------------------------------------------------------------------------

  7.3 The Consultant agrees that neither the Consultant nor any of the
Consultant’s Associates will ever, directly or through another, register any
copyright claim on any of the Works, other than on behalf of PCC at the express
written direction of its Chief Executive Officer. The Consultant agrees that
neither the Consultant nor any of the Consultant’s Associates will ever,
directly or through another, publish or present any of the Works, other than at
the express written direction of the Chief Executive Officer of PCC or her
designee.

 

  7.4 The Consultant represents and warrants that none of the Works will contain
any material that infringes any intellectual property or proprietary rights of
third parties. To the extent that material in any of the Works is owned by
others (including without limitation one of the Consultant’s Associates), the
Consultant promises and agrees that written permission will be obtained for
publication and re-publication by PCC in a form satisfactory to Company.

 

  7.5 The Consultant may elect to incorporate into the Works material as to
which the Consultant has a legally protectable interest, such as a copyright.
Such incorporated material is hereafter referred to as the “Consultant
Material.” It is agreed that the Consultant will retain his interest in the
Consultant Material and shall be entitled to continue to use the Consultant
Material, but PCC shall hold the copyright on any Works into which the
Consultant Material is incorporated and hereby grants an irrevocable
royalty-free license to PCC for the use of the Consultant Material, including
without limitation its publication and republication, its incorporation into
other PCC products and services, and its sale to customers of PCC, and as
otherwise necessary or desirable in order that PCC and its Customers may fully
and freely utilize the Consultant Material.

 

8. Termination

 

  8.1 Either PCC or the Consultant may terminate this Agreement and the
Consultant’s services hereunder at any time upon 30 days’ written notice to the
other. PCC may terminate without such notice either for Cause or by providing
equivalent compensation in lieu thereof (including an additional 30 days
extension of the time period during which any PCC stock options may be
exercised).

 

  8.2 Upon termination of the Consultant’s services other than for Cause, PCC
shall be obligated to continue paying the Consultant his $22,000 per month
compensation through the balance of this Agreement’s one-year term, but shall
have no other economic obligations to the Consultant hereunder. In the event PCC
terminates the Consultant’s services for Cause, PCC shall have no further
obligation to the Consultant other than for any amounts then due and unpaid
under the express provisions of this Agreement. The Consultant’s obligations
under paragraphs 6 and 7 of this Agreement shall survive any termination of the
Consultant’s services or this Agreement, and shall be binding upon the
Consultant and his Associates.

 

9. Enforcement of Covenants.    The Consultant acknowledges that the Consultant
has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on the Consultant and the
Consultant’s Associates pursuant to paragraphs 6 and 7 hereof. The Consultant
agrees that said restraints are necessary for the reasonable and proper
protection of PCC and its Affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The Consultant further acknowledges that, were the Consultant
or any of the Consultant’s Associates to breach any of the covenants contained
in paragraphs 6 or 7 hereof, the damage to PCC and its Affiliates would be
irreparable. The Consultant therefore agrees that PCC, in addition to any other
remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by the Consultant or
any of the Consultant’s Associates of any of said covenants, without having to
post bond, as well as an award of its costs and attorney’s fees incurred in
enforcing its rights hereunder. The parties further agree that, in the event
that any provision of paragraphs 6 or 7 hereof shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

-4-



--------------------------------------------------------------------------------

10. Conflicting Agreements.    The Consultant hereby represents and warrants
that the execution of this Agreement and the performance of the obligations of
the Consultant and the Consultant’s Associates under this Agreement will not
breach or be in conflict with any other agreement to which the Consultant or any
of the Consultant’s Associates is a party or is bound, and will not otherwise
violate any obligations that the Consultant or any of the Consultant’s
Associates may have to any third party, including without limitation obligations
arising under any court order.

 

11. Obligations of Associates of the Consultant.    The Consultant shall inform
all of the Consultant’s Associates of their obligations hereunder, and shall be
responsible for the compliance of all of the Consultant’s Associates with the
terms and provisions of this Agreement.

 

12. Policies and Procedures Applicable to Consultants.

 

  12.1 The Consultant agrees that the Consultant and the Consultant’s Associates
will comply with all policies, practices and procedures of PCC applicable to
independent contractors, including the Company’s Code of Business Conduct and
Ethics, as these may be changed by the Company from time to time.

 

  12.2 The Consultant acknowledges that neither the Consultant nor any of the
Consultant’s Associates has the authority to obligate PCC or any of its
Affiliates to any contracts, in any form, or pledge their credit, and the
Consultant agrees that neither the Consultant nor any of the Consultant’s
Associates will attempt to obligate the Company in any way or form unless
expressly authorized in writing by the Chief Executive Officer of PCC.

 

13. Arbitration.    In case any disagreement shall arise between the parties
hereto or any person claiming under them in relation to this Agreement, whether
as to the construction or operation thereof or the respective rights and
liabilities thereunder, such disagreement shall be referred to binding
single-arbitrator arbitration. Unless otherwise agreed to by the parties, the
arbitration shall be conducted in New Hampshire in accordance with the rules and
regulations then in effect of the American Arbitration Association.

 

14. Definitions.

 

  14.1 “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with PCC, where control may
be by management authority or equity interest.

 

  14.2 “Associates” means all officers, directors, employees, agents,
successors, heirs, executors, administrators, representatives and assigns of the
Consultant and all other persons and entities utilized by or associated with the
Consultant, in any manner, in connection with the provision of services
hereunder.

 

  14.3 “Cause” means the Consultant’s failure to comply with applicable rules,
standards or procedures promulgated by PCC, neglect or substandard performance
of assigned responsibilities, falsification of PCC records or documents, or any
act of dishonesty or moral turpitude having an adverse effect on PCC or its
business.

 

  14.4 “Confidential Information” means any and all information of PCC that is
not generally known by others with whom PCC competes or does business or with
whom PCC plans to compete or do business, and any information received by PCC,
or by the Consultant or any of the Consultant’s Associates in connection with a
work assignment, from customers of PCC or others with any understanding, express
or implied, that it will not be disclosed.

 

  14.5 “Works” means all inventions, discoveries, compositions, concepts, ideas
and the like (whether or not patentable or copyrightable or constituting trade
secrets) conceived, made, created, developed or reduced to practice by the
Consultant or any of his Associates (whether alone or with others, whether or
not during normal business hours and whether on or off PCC premises) during the
term of this Agreement that relate in any way to PCC’s K2 project, Service
Connection project, or any other projects assigned to the Consultant in writing
and accepted by the Consultant.

 

-5-



--------------------------------------------------------------------------------

15. Notices.

 

  15.1 Any and all notices required or permitted to be given under this
Agreement shall be in writing and shall be effective when delivered in person or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Consultant’s last known address on the books of PCC, or, in
the case of PCC, to it at its principal place of business, attention of the
Chief Executive Officer, or to such other address as either the Consultant or
PCC may specify by notice to the other actually received.

 

16. Miscellaneous.

 

  16.1 This Agreement sets forth the entire agreement between PCC and the
Consultant and supersedes all prior and contemporaneous agreements and
understandings, written or oral, with respect to any services the Consultant or
any of the Consultant’s Associates may provide to PCC and all related matters,
with the exception of the Separation Agreement executed concurrently herewith
(the provisions of which shall remain in full force and effect). In accepting
this Agreement, the Consultant represents and warrants that the Consultant has
not relied on any promises or representations not expressly contained in this
Agreement.

 

  16.2 This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in a writing signed by the Consultant and
the Chief Executive Officer of PCC. The Consultant agrees that the Consultant
will not attempt to assign this Agreement or any of the Consultant’s rights or
obligations under it without the express written consent of the Chief Executive
Officer of PCC. If any provision of this Agreement should, for any reason, be
held invalid or unenforceable in any respect, it shall not affect any other
provisions hereof, and shall be construed by limiting it so as to be enforceable
to the maximum extent permissible by law. The captions contained in this
Agreement are for convenience of reference only, and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument.

 

  16.3 This is a New Hampshire contract and shall be construed, enforced and
governed in all respects by the laws of the State of New Hampshire, without
regard to the conflict of laws principles thereof.

 

  16.4 Intending to be legally bound by the foregoing, the parties have executed
this Agreement as a sealed document as of March 30, 2006, which shall be the
effective date of this Agreement.

CONSULTANT:

 

Signature /s/ Robert F. Wilkins

 

Name (Please print): Robert Wilkins

Date: March 30, 2006

PC CONNECTION, INC.

 

By: /s/ Bradley G. Mousseau

Senior V.P. H.R. Brad Mousseau

Date: March 30, 2006

 

-6-